UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6266


UNITED STATES OF AMERICA,

                     Petitioner - Appellee,

              v.

GABRIEL OSHEL LEWIS,

                     Respondent - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:16-hc-02209-BR)


Submitted: December 29, 2017                                      Decided: January 24, 2018


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Seth A. Neyhart, STARK LAW GROUP, PLLC, Chapel Hill, North Carolina, for
Appellant. Robert J. Dodson, Genna Danelle Petre, Special Assistant United States
Attorneys, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gabriel Oshel Lewis appeals the district court’s order committing him to the

custody and care of the Attorney General pursuant to 18 U.S.C. § 4246 (2012). On

appeal, counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious issues for appeal but questioning whether the district

court’s findings in hospitalizing Lewis under 18 U.S.C. § 4246 were clearly erroneous.

Although advised of his right to file a supplemental pro se brief, Lewis has not done so.

The Government declined to file a response brief. We affirm.

       After a hearing, the district court found by clear and convincing evidence that

Lewis “is presently suffering from a mental disease or defect as a result of which his

release would create a substantial risk of bodily injury to another person or serious

damage to the property of another” and ordered that Lewis be committed to the custody

and care of the Attorney General. A district court’s finding of dangerousness under

18 U.S.C. § 4246 is a factual determination this court will not overturn unless it is clearly

erroneous. United States v. Cox, 964 F.2d 1431, 1433 (4th Cir. 1992). Our review of the

record leads us to conclude that the district court did not clearly err in its finding.

       In accordance with Anders, we also have reviewed the entire record in this case

and have found no meritorious issues for appeal. We therefore affirm the district court’s

order that Lewis be civilly committed pursuant to 18 U.S.C. § 4246. This court requires

that counsel inform Lewis, in writing, of the right to petition the Supreme Court of the

United States for further review. If Lewis requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may move in this court for

                                               2
leave to withdraw from representation. Counsel’s motion must state that a copy thereof

was served on Lewis. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                          AFFIRMED




                                          3